EXHIBIT 10.1

 

October 14, 2008

 

Daniel E. O’Leary

President

UG Entertainment, LLC

50 Upper Alabama Street

Suite 50

Atlanta, GA 30303

 

Dear Dan:

 

UG Entertainment, LLC, a Georgia limited liability company (“Owner”) is
currently in discussions with the Georgia Lottery Corporation (“GLC”) relating
to a license arrangement (the “VLT License”) from GLC to Owner for the operation
by Owner of a Video Lottery Facility at Underground Atlanta, the State of
Georgia’s only special entertainment district (the “Georgia Project”).  Owner
and Dover Downs Gaming Management Corp., a Delaware corporation and wholly-owned
subsidiary of Dover Downs Gaming & Entertainment, Inc., a Delaware corporation
(“Operator”) have discussed entering into a management agreement (the
“Management Agreement”) whereby Owner would retain Operator to act as its
exclusive agent to manage the VLT Facility (as defined below).  This letter of
intent (the “Letter of Intent”) sets forth certain material, terms, conditions
and understandings, both binding and non-binding, relative to negotiating the
Management Agreement.

 

1.                                       Certain Definitions.

 

For purposes of this Letter of Intent, the following terms are summarized as
follows:

 

1.1                                 “Affiliates” shall mean any corporation or
other entity which controls, is controlled by, or is under common control of a
party to this Letter of Intent.

 

1.2                                 “Allowed Interest Expense” shall be the
actual amount of interest incurred by Owner on the VLT Facility, provided
however that:  (a) in the event of a Leveraged Recapitalization, the parties
shall agree on what the appropriate amount of interest to be charged will be
based on what it would have been absent the Leveraged Recapitalization; (b) the
calculation of allowed interest assumes a capital structure with no less than
thirty percent (30%) equity invested in the VLT Facility and to the extent that
less equity has been invested, interest that would not have been incurred if 30%
equity had been invested shall be disallowed; and (c) interest in excess of
interest that would have been incurred under the terms of a more favorable
third-party financing arranged by Operator and rejected by Owner shall be
disallowed.  In no event shall any interest be paid to Owner or Operator or an
Affiliate of either unless on terms approved by Owner and Operator.

 

1.3                                 “Approved Financings” shall mean any new
financings with respect to the VLT Facility or amendments thereto.  Operator
shall consult with and advise Owner with respect to Approved Financings, but
shall have no approval rights with respect thereto.  Lenders under Approved
Financings must have entered into a Non Disturbance and Attornment Agreement on
terms satisfactory to Operator.

 

--------------------------------------------------------------------------------


 

1.4                                 <Intentionally omitted>

 

1.5                                 “Excluded Taxes” shall mean sales taxes of
the State of Georgia.

 

1.6                                 “GLC” shall have the meaning set forth in
the preamble.

 

1.7                                 “Incentive Fee” shall equal fifteen percent
(15%) of Net Earnings Before Taxes, provided that the fee shall not be earned to
the extent that Net Earnings Before Taxes is not sufficient to make the payment.

 

1.8                                 “Leveraged Recapitalization” shall mean a
refinancing of the capital structure of the VLT Facility that results in an
increase in principal if, and to the extent that, part of the use of proceeds is
a payment to the Owner.  A refinancing of the capital structure of the VLT
Facility in which the proceeds are utilized to expand the VLT Facility shall not
be deemed to be a Leveraged Recapitalization.

 

1.9                                 “Management Agreement” shall have the
meaning set forth in the preamble.

 

1.10                           “Management Fee” shall be calculated for any
particular month based on the existing phase(1) of the development of the VLT
Facility as follows:

 

Total Number of Machines

 

 

 

At the VLT Facility

 

Management Fee

 

Phase I

 

2% of Revenues

 

Phase II

 

1.5% of Revenues

 

Phase III, IV and beyond.

 

1% of Revenues

 

 

1.11                           “Net Earnings Before Taxes” shall mean Revenues
minus Operating Expenses.

 

1.12                           “Operating Expenses” shall mean expenses incurred
in the operation of the VLT Facility, including payments and fees to the GLC,
payments and fees to any other regulatory authority, costs of goods sold,
employee expenses, employee taxes, general and administrative expenses,
insurance premiums, utility expenses, costs of routine repairs and maintenance,
marketing costs, costs of accountants, consultants and attorneys, operating
costs of computer systems and communication lines, Allowed Interest Expense,
depreciation expense (in accordance with GAAP) lease or rental expense, payment
of the Management Fee and video lottery taxes, but excluding the Incentive Fee,
capital leases and capital expenditures (as defined under GAAP) and debt
amortization.  Any expenses which benefit Underground Atlanta but are not part
of the VLT Facility shall be prorated.  Lease payments to the City or to any
other third party shall be disallowed to the extent properly allocable to
purchase price (e.g., if the lease has a below market purchase option).

 

--------------------------------------------------------------------------------

(1) The Management Agreement shall define, with particularity, each phase of the
project.  The parties generally intend that the first phase will be a temporary
facility based upon the existing footprint of Underground Atlanta.  The second
phase will generally be an expanded temporary facility extending the footprint
to “the street” and containing approximately 2,000 machines.  The third and
fourth phases will generally be the development of the permanent facility, with
the third phase containing approximately 4,000 machines.

 

2

--------------------------------------------------------------------------------


 

1.13                           “Operator” shall have the meaning set forth in
the preamble.

 

1.14                           “Dover Standards” shall have the meaning set
forth in Section 2.2.

 

1.15                           “Owner” shall have the meaning set forth in the
preamble.

 

1.16                           “Regulatory Approval” shall mean all required
regulatory approvals and consents by the GLC and any other governmental agency,
quasi governmental agency, regulatory authority or legislative authority in the
State of Georgia for the approval of the Georgia Project and grant of the VLT
License to Owner.

 

1.17                           “Renewal Test” shall be the financial test which
Operator must achieve in order to have the right to exercise the renewal options
and shall require an average annual percentage return on Owner’s cash equity in
the VLT Facility for all full calendar years of operation under the Management
Agreement in an amount equal to a twenty percent (20%) return on equity (which
shall be calculated utilizing Owner’s EBITDA).  The Renewal Test assumes the
same equity investment as set forth in Section 1.2.

 

1.18                           “Revenues” shall mean all revenues received from
operating the VLT Facility, less Excluded Taxes.  For these purposes, Revenues
shall include, but not be limited to, all revenues derived from gross video
lottery receipts minus the payment of all winnings to wagerers.  The following
shall not be included in Revenues (or as an Operating Expense):  monies,
monetary equivalents or gratuities given away by Operator or any Affiliate as
free promotional play and used by wagerers in a video lottery terminal.

 

1.19                           “Term” shall mean an initial term of five
(5) years with Operator granted two (2) options to extend the term for an
additional two (2) year term, provided that the Renewal Test is met.  The term
shall commence on the date that Phase I (the temporary facility) opens to the
public.

 

1.20                           “Territory” shall mean the State of Georgia and
all territories within a 150 mile radius surrounding Underground Atlanta.

 

1.21                           “VLT Facility” For purposes of this Letter of
Intent, the term VLT Facility will refer to the new Video Lottery Terminal
facility to be located at or adjacent to Underground Atlanta and will be limited
to the actual gaming facilities or video lottery venues located within an agreed
upon footprint and all entertainment venues, hotels, restaurants, gift shops or
other retail stores, food and beverage and all related facilities within such
footprint.  The footprint shall extend to all four (4) phases as defined in the
Management Agreement.  Upon the mutual consent of Owner and Operator, the term
“VLT Facility” may be expanded to include any or all of the non-gaming
facilities that will be developed and located adjacent to the gaming facilities,
including but not limited to entertainment venues, hotels, restaurants, gift
shops or other retail stores, food and beverage and all related facilities
outside the footprint of the VLT Facility.  The term VLT Facility specifically
excludes any existing facilities at Underground Atlanta (except those facilities
in which the temporary VLT Facility resides) and any third party restaurants,
entertainment venues, hotels, gift shops, retail, food and beverage, parking and
related facilities.

 

3

--------------------------------------------------------------------------------


 

2.                                       The Management Agreement.

 

Subject to our completion of a diligence investigation as to site evaluation,
financial matters, and regulatory concerns, the parties hereto will negotiate in
good faith and use reasonable efforts to arrive at a mutually acceptable
definitive Management Agreement.  The Management Agreement would be subject to
Regulatory Approval and contain provisions typically found in video lottery
management agreements and appropriate to a transaction of this size and type,
including more expansive definitions and the following provisions:

 

2.1                                 Agency.  During the Term, Operator shall be
appointed as Owner’s agent and shall have exclusive authority relative to the
supervision and control of the VLT Facility and shall be paid the Management Fee
and the Incentive Fee.  The “agency” created shall be explicitly governed by the
terms and conditions contained in the Management Agreement.  As is customary for
such arrangements, Operator shall have discretion relative to operating and
marketing policies, standards of service, staffing levels, personnel policies,
pricing and credit policies as set forth in the Management Agreement.  Owner
shall fund all of the operations and provide adequate working capital in
accordance with an agreed upon budget.

 

2.2                                 Standards of Performance.  Operator will
manage the VLT Facility consistent with industry standards, the standards
currently employed at the Operator’s flagship location in Dover, Delaware (the
“Dover Standards”) and such other standards and requirements as the parties may
agree.

 

2.3                                 Approved Financings.  Owner shall only be
permitted to enter into Approved Financings with respect to the VLT Facility.

 

2.4                                 Capital Expenditures.  Owner shall be
required to keep the VLT Facility in compliance with applicable laws and with
the Dover Standards.  Operator shall advise and consult with Owner with respect
to capital improvements at the VLT Facility.

 

2.5                                 Employees.  Operator shall be responsible
for hiring, firing, training and disciplining all personnel employed at the VLT
Facility, all of whom shall be employees of Owner, except with respect to up to
two (2) key employees whom Operator may choose to place on Operator’s payroll. 
Operator shall place no restrictions on Owner’s ability to hire such key
employees upon termination of the Management Agreement.  In either event, all
personnel costs shall be funded by Owner in accordance with an agreed upon
budget.

 

2.6                                 Insurance.  Owner and Operator will procure
and maintain insurance at such levels as is customary in the industry to protect
both Owner and Operator from liability or loss.  Operator may provide such
coverage through a blanket insurance program covering multiple sites.  All
insurance costs shall be funded by Owner and treated as an Operating Expense.

 

2.7                                 Indemnification.  Owner and Operator will
provide, to each other, an indemnity as is customary for casino management
agreements.

 

2.8                                 Non-Competition; Exclusivity; Right of First
Refusal. During the Term Operator agrees not to own (all or any part of) or
manage a video lottery facility within the Territory.  In addition during the
first five years of the Term (the “Initial Period”) Owner shall grant to
Operator the

 

4

--------------------------------------------------------------------------------


 

exclusive right to manage any additional video lottery facilities owned or
acquired by the Owner within the Territory upon terms substantially similar to
those herein or as otherwise agreed.  Following the Initial Period and prior to
the expiration of the Term, Owner shall grant to Operator a right of first
refusal with respect to the management of any additional video lottery
facilities owned or acquired by the Owner within the Territory.

 

2.9                                 Termination.  The Owner may terminate the
Management Agreement either with or without cause.  Any termination without
cause by the Owner will contain a significant termination fee to be negotiated
by the parties, but shall not be permitted during the initial five (5) year term
(as it may be extended under Section 1.19).  “Cause” shall be limited to
(i) material, uncured defaults, (ii) “bad boy” provisions, (iii) licensure
revocation, and (iv) such other matters as the parties may agree.

 

2.10                           Consulting and Construction Services.  Owner
shall pay all costs to develop, construct, furnish and equip the VLT Facility in
accordance with a project budget and plans and specifications (including FF&E
specifications) as agreed upon by the Owner.  Operator shall provide advice and
counsel relative to (a) such budget, plans and specifications, and (b) the
retention, by Operator for Owner’s account at Owner’s sole cost and expense, of
consultants, architects, engineers, contractors and construction managers, as
approved by Owner and Operator.  Operator shall not be paid an additional fee
for such services but shall be reimbursed for any out-of-pocket expenses such as
travel, lodging and meals and Owner approved consultants and Owner approved
entertainment.

 

2.11                           Pre-Opening Services.  Owner and Operator shall
agree upon a pre-opening budget and Operator shall provide advice and counsel
relative to (a) staffing, marketing, leasing, licensing, supplies and inventory
and related pre-opening activities, and (b) the retention, by Operator for
Owner’s account at Owner’s sole cost and expense, of consultants and
contractors, as approved by Owner.  Operator shall not be paid an additional fee
for such services but shall be reimbursed for any out-of-pocket expenses such as
travel, lodging and meals and Owner approved consultants and Owner approved
entertainment.

 

2.12                           Capitalization of Owner; Investment Right.  Owner
will grant to Operator and its Affiliates the right to subscribe for up to ten
percent (10%) of the common equity (in common equity, limited partnership or
membership interests, as applicable) of Owner upon the same economic terms as
the founders of UG Entertainment, LLC.  In the event of such an investment,
Operator would participate in the profits and losses of Owner on economic terms
and conditions substantially similar to the principals of Owner.  The economics
of such investment would be separate and distinct from any Management Fee or
Incentive Fee otherwise due and payable to Operator during the Term.  Owner and
Operator would enter into a Members Agreement, an Operating Agreement and such
other documents and agreements as would be customary, which would contain
governance, economic arrangements and equity Ownership rights consistent with an
investment of this type, including specifically a right of Owner to acquire
Operator’s interest upon expiration or termination of the Management Agreement
at an agreed upon price or an independently determined fair market value.

 

3.                                       Timing.

 

The parties agree to use best efforts to have the Management Agreement entered
into prior to initial GLC authorization, but no later than one hundred eighty
days from the execution of this Letter of

 

5

--------------------------------------------------------------------------------


 

Intent unless mutually extended by the parties.

 

4.                                       Binding Provisions.

 

Upon execution of this Letter of Intent by both parties, the following
paragraphs shall constitute legally binding and enforceable agreements:

 

4.1                                 Exclusive Dealing.  Owner and Operator agree
that upon execution of this Letter of Intent, neither party nor their respective
Affiliates will enter into or continue any discussions or negotiations relating
to the ownership, operation, development or management of the VLT Facility or
any other VLT facility within the Territory prior to the expiration of a date
that is one year from the date of the execution of this Letter of Intent.

 

4.2                                 Confidentiality.  In the event no Management
Agreement is executed, any proprietary or confidential information furnished by
one party to the other party in connection therewith shall be held in strict
confidence and shall not be disclosed to any third party, other than such
party’s counsel, accountants and advisors to the extent necessary within the
scope of their respective engagements, unless disclosure is otherwise required
by law or judicial process.  Each party further agrees that in the event no
Management Agreement is executed, it shall return all materials received from
the other in connection therewith and shall destroy all papers developed by its
accountants, agents and employees in connection with the proposed transaction
which embody proprietary or confidential information.

 

4.3                                 Non-Interest Bearing Loan.  Operator agrees
to make a non-interest bearing loan to Owner in an amount equal to five hundred
thousand dollars ($500,000) in cash subject to the conditions set forth below. 
Upon the initial approval of the GLC of a resolution authorizing the VLT
Facility (in substantially the form reviewed by Operator), Operator shall pay
one hundred thousand dollars ($100,000) to Owner and the balance of four hundred
thousand dollars ($400,000) shall be due and payable upon the satisfaction of
all conditions contained in the definitive Management Agreement and the issuance
of a license by the GLC to the Owner and Operator, if required, for the
operation of the VLT Facility.  If no Management Agreement is entered into, the
$100,000 shall be refunded.  The loan shall be repaid to the Operator out of
available cash flow but no later than one (1) year after operations have
commenced, provided that sufficient Net Earnings Before Taxes have been
generated to make the repayment.  Owner may opt to have the loan take the form
of an equity investment substantially as provided for in Section 2.12 and as
agreed to by the parties.

 

4.4                                 Employees.  In the event a Management
Agreement is not entered into for any reason, neither party shall for a period
of eighteen (18) months from the date hereof, without the prior written consent
of the other, solicit the employment of, or employ or offer to employ, any
employees of the other party.  This prohibition shall only extend to employees
in senior management, or key employees in operations, regulatory, financial,
marketing and sales, or permitting aspects of a party’s business.  This
prohibition shall not apply to any employee ninety (90) days after such employee
has left the employ of either party.

 

4.5                                 Expenses.  Except as otherwise provided
herein, each of us is responsible for its own expenses for accounting, legal and
other consultants or experts.

 

6

--------------------------------------------------------------------------------


 

4.6                                 Consents and Approvals.  We agree to
cooperate with one another and proceed, as promptly as reasonably practicable,
to seek to obtain from third parties any material consents or approvals that may
be necessary for the Management Agreement.

 

4.7                                 Announcements.  No announcement concerning
the Management Agreement is to be made without the parties’ mutual consent,
though such consent shall not be unreasonably withheld by either party.

 

4.8                           Governing Law; Counterparts; Severability;
Assignment.  This Letter of Intent shall be governed by and construed in
accordance with the laws of the State of Georgia without regard to any choice of
law principle that would dictate the application of the laws of another
jurisdiction.  This Letter of Intent may be signed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Should one or more provisions of this
Letter of Intent be or become invalid, the parties hereto shall substitute, by
mutual consent, valid provisions for such invalid provisions which valid
provisions in their economic effect are sufficiently similar to the invalid
provisions that it can be reasonably assumed that the parties would have entered
into this Letter of Intent with such valid provisions.  This Letter of Intent
may not be assigned to any other third party without the express written consent
of the other party.

 

This Letter of Intent is intended to be and shall be construed to be only a
non-binding Letter of Intent summarizing our discussions to date.  Except for
Section 4, it shall not create any rights or obligations on the part of the
parties hereto.

 

If the foregoing is acceptable to you, please so indicate by executing the
enclosed copy and returning it to me.  Thank you.

 

 

 

DOVER DOWNS GAMING MANAGEMENT CORP.

 

 

 

 

 

By:

  /s/ Edward J. Sutor

 

 

Edward J. Sutor

 

 

President

 

 

 

Accepted:

 

 

 

 

 

UG ENTERTAINMENT, LLC

 

 

 

 

 

By:

  /s/ Daniel E. O’Leary

 

 

Daniel E. O’Leary

 

 

President

 

 

 

 

 

Date:

  October 16, 2008

 

 

 

7

--------------------------------------------------------------------------------